Title: John Adams to Abigail Adams, 6 February 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Feb. 6. 1796
          
          You Say you have no desire to be the first, and I cannot say that it is desirable: but according to all present appearances you will either be the first or among the last in another thirteen months. I would not distress myself to obtain the Priviledge of carrying an heavier Load than any of my fellow Labourers: but if the Fates destine one to attempt it it would be dastardly to Shrink if it were in ones Power. The Question ought to be whether the Forces of Nature are adequate at this age. They may possibly hold out one or two heats. I will not by any Pusillanimous Retreat throw this Country into the arms of a foreign Power, into a certain War and as certain Anarchy. If the People will do Such a Thing they shall have the undivided Glory of it.
          Judge Cushing has been wavering, Sometimes he would and Sometimes he could not be C. J.— This will give the P. Some trouble. Mr Chace is a new Judge, but although a good 1774 Man his Character has a Mist about it of suspicion and Impunity which

gives occasion to the Enemy to censure. He has been a warm Party Man, and has made many Ennemies. His Corpulency, which has increased very much Since I saw him last in England, is against his riding Circuits very long.
          I find none of our old Men very popular. Whether it is that old Parties their Ennemies have made unfavourable Impressions or whether the Youth who are rising up are desirous of shoving them out of the Way: or whether they have too much Vanity and too many Prejudices and wrong Notions to see the public Good or whether all those Causes together have produced the Effect, I know not.
          Mr Brisler says he has had but thirty Dollars since last May. You must write me how this account stands and I will pay him up in March.
          No News from any Part of the World. All is stagnant Tranquility at present. I sent you a Porcupine by Mr Martin Lincoln. My Love & Duty as due
          
            J. A
          
        